 


110 HR 3 PCS: Stem Cell Research Enhancement Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
II 
Calendar No. 6
110th CONGRESS 1st Session 
H. R. 3 
IN THE SENATE OF THE UNITED STATES 

January 11, 2007
Received and read the first time


January 12, 2007
Read the second time and placed on the calendar

AN ACT 
To amend the Public Health Service Act to provide for human embryonic stem cell research. 
 
 
1.Short titleThis Act may be cited as the Stem Cell Research Enhancement Act of 2007.  
2.Human embryonic stem cell researchPart H of title IV of the Public Health Service Act (42 U.S.C. 289 et seq.) is amended by inserting after section 498C the following: 
 
498D.Human embryonic stem cell research 
(a)In GeneralNotwithstanding any other provision of law (including any regulation or guidance), the Secretary shall conduct and support research that utilizes human embryonic stem cells in accordance with this section (regardless of the date on which the stem cells were derived from a human embryo).  
(b)Ethical RequirementsHuman embryonic stem cells shall be eligible for use in any research conducted or supported by the Secretary if the cells meet each of the following: 
(1)The stem cells were derived from human embryos that have been donated from in vitro fertilization clinics, were created for the purposes of fertility treatment, and were in excess of the clinical need of the individuals seeking such treatment.  
(2)Prior to the consideration of embryo donation and through consultation with the individuals seeking fertility treatment, it was determined that the embryos would never be implanted in a woman and would otherwise be discarded.  
(3)The individuals seeking fertility treatment donated the embryos with written informed consent and without receiving any financial or other inducements to make the donation.  
(c)GuidelinesNot later than 60 days after the date of the enactment of this section, the Secretary, in consultation with the Director of NIH, shall issue final guidelines to carry out this section.  
(d)Reporting RequirementsThe Secretary shall annually prepare and submit to the appropriate committees of the Congress a report describing the activities carried out under this section during the preceding fiscal year, and including a description of whether and to what extent research under subsection (a) has been conducted in accordance with this section. .  
 Passed the House of Representatives January 11, 2007.Karen L. Haas,Clerk. 

January 12, 2007
Read the second time and placed on the calendar 
